          21-03009-hcm
El Paso County - County CourtDoc#1-41
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    38 Pg 18:35
                                                                                             8/25/2020   of AM
                                                           1                                  Norma Favela Barceleau
                                                                                                           District Clerk
                                                                                                        El Paso County
                                                                                                        2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                     §           IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                  §
                                                             §
                    Plaintiffs,                              §
                                                             §
            v.                                               §
                                                             §           AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                       §
            PDG PRESTIGE, INC., MICHAEL                      §
            DIXSON, SURESH KUMAR,                            §
            AND BANKIM BHATT,                                §
                                                             §
                    Defendants.                              §           EL PASO COUNTY, TEXAS

                                                        ORDER

                    On July 13, 2020, came to be heard Defendant Bankim Bhatt’s amended motion to dismiss

            pursuant to Texas Rule of Civil Procedure 91a. Upon consideration of the merits of the motion,

            the response filed by Plaintiffs Westar Investors Group, LLC, Suhail Bawa and Saleem Makani,

            the pleadings on file, and the arguments of counsel, the Court finds as follows:

                    IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Bankim Bhatt’s

            amended motion to dismiss pursuant to Texas Rule of Civil Procedure 91a is hereby DENIED.

                    SIGNED on July ____, 2020.


                                                                   __________________________________
                                                                    JUDGE PRESIDING




            ORDER -- SOLO PAGE
